internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-120795 -98 date date parent distributing distributing controlled controlled newco sub sub sub plr-120795-98 sub 1a sub 1b partnership sub sub sub sub sub sub sub sub sub 6a plr-120795-98 sub 8a sub 8b sub 11a sub 11b sub 11c sub 11d sub 11e sub 11f newsub shareholder a financial advisor business a business b business c plr-120795-98 country a a b c this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below summary of facts parent is the common parent of an affiliated_group that conducts business a business b and business c parent wholly owns distributing distributing wholly owns sub sub sub distributing and controlled sub wholly owns sub 1a and sub 1a wholly owns sub 1b distributing owns a percent general_partner interest in partnership percent of sub and all of sub sub sub sub sub sub and sub sub wholly owns sub 6a sub wholly owns sub 8a and sub 8a wholly owns sub 8b sub wholly owns sub 11a and sub 11b sub 11a wholly owns sub 11c and sub 11d sub 11b wholly owns sub 11e and sub 11e wholly owns sub 11f parent distributing distributing sub sub sub sub sub sub sub sub sub sub 11a and sub 11b are domestic corporations and join in the filing of a consolidated federal_income_tax return sub 1a sub 1b sub sub sub 6a sub 8a sub 8b sub 11c sub 11d sub 11e and sub 11f are foreign_corporations and do not join in the consolidated_return distributing owes parent a dollars the intercompany receivable parent has two classes of common_stock outstanding type a common_stock and type b common_stock the type a common_stock has one vote per share and is publicly held the type b common_stock has ten votes per share and is convertible at any time into type a common_stock on a share-for-share basis shareholder a and certain trusts of which shareholder a is the settlor the trusts own all of the type b common_stock we have received financial information indicating that business a and business b as conducted by distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-120795-98 to further certain business goals distributing wishes either to raise substantial capital through a stock offering or to use stock in making acquisitions parent’s financial advisor has concluded in a series of reasoned and detailed letters that this stock would have materially greater value for both purposes if distributing with business b and business c were separated from parent with business a proposed transaction to accomplish this separation parent has proposed the following transaction i distributing will contribute the stock of sub sub sub and recently acquired newsub to distributing the first contribution each of these subsidiaries is engaged in business b or business c ii parent will contribute b dollars of the intercompany receivable the contributed receivable to distributing the second contribution iii distributing will contribute the contributed receivable to distributing the third contribution iv distributing will form newco a country a corporation and newco will purchase for cash the business b assets held by sub 8b in a taxable transaction the purchase v distributing will contribute its business a assets to newly formed controlled these assets include the percent interest in partnership the business of managing partnership and all the stock of sub sub sub sub and sub the fourth contribution vi distributing will distribute the stock of controlled to distributing the first distribution vii distributing will contribute to newly formed controlled all the stock of distributing in exchange for type c common_stock and type d common_stock the terms of which are similar to those of type a common_stock and type b common_stock respectively the fifth contribution viii controlled will borrow c dollars under a new bank credit facility and lend the proceeds to distributing distributing will use the proceeds to repay the balance of the intercompany receivable retained by parent ix distributing will distribute all of the controlled stock to parent the second distribution plr-120795-98 x shareholder a and the trusts will convert enough type b common_stock into type a common_stock to insure that more than percent of the value of all shares of controlled will be distributed on the type a common_stock in the third distribution described in step xi the conversion xi parent will distribute the type c common_stock pro_rata to holders of the type a common_stock and the type d common_stock pro_rata to holders of the type b common_stock the third distribution xii within one year following the third distribution controlled will issue a significant amount of its stock in either a public offering or an acquisition representations the first contribution the taxpayer has made the following representations regarding the first contribution a no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with the first contribution and no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing that accrued on or after the beginning of the holding_period of distributing for the debt b the first contribution is not the result of the solicitation by a promoter broker or investment house c distributing will not retain any rights in the property transferred to the distributing in the first contribution d any debt relating to the stock being transferred in the first contribution that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred e the adjusted_basis and the fair_market_value of the assets transferred by distributing to distributing in the first contribution will in each instance equal or exceed the sum of any liabilities assumed by distributing plus any liabilities to which the transferred assets are subject f any liabilities of distributing to be assumed by distributing in the first plr-120795-98 contribution were incurred in the ordinary course of business and are associated with the assets to be transferred g there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of the first contribution h the transfers and exchanges in the first contribution will occur under a plan agreed upon before the first contribution in which the rights of the parties are defined i all exchanges in the first contribution will occur on approximately the same date j there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness issued in the first contribution k taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in the exchange distributing will be in control of distributing under sec_368 of the internal_revenue_code until completion of the fifth contribution l distributing will remain in existence and retain and use the property transferred to it in the first contribution in a trade_or_business m there is no plan or intention by distributing to dispose_of the property transferred in the first contribution other than in the normal course of business operations n each of the parties to the first contribution will pay its or his her own expenses if any incurred in connection with the first contribution o distributing will not be an investment_company under sec_351 and sec_1_351-1 of the income_tax regulations p distributing is not under the jurisdiction of a court in a title_11_or_similar_case under sec_368 and the stock_or_securities received in the first contribution will not be used to satisfy the indebtedness of such debtor q distributing will not be a personal_service_corporation under sec_269a the second contribution plr-120795-98 the taxpayer has made the following representations regarding the second contribution r no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with the second contribution and no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing that accrued on or after the beginning of the holding_period of parent for the debt s the second contribution is not the result of the solicitation by a promoter broker or investment house t parent will not retain any rights in the property transferred to distributing in the second contribution u the adjusted_basis and the fair_market_value of the assets transferred by parent to distributing in the second contribution will in each instance equal or exceed the sum of any liabilities assumed by distributing plus any liabilities to which the transferred assets are subject v any liabilities of parent to be assumed by distributing were incurred in the ordinary course of business and are associated with the assets to be transferred w there is no indebtedness between distributing and parent and there will be no indebtedness created in favor of parent as a result of the transaction x the transfers and exchanges in the second contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined y all exchanges in the second contribution will occur on approximately the same date z there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness issued in the second contribution aa taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in the exchange parent will be in control of distributing under sec_368 bb each of the parties to the second contribution will pay its or his her own expenses if any incurred in connection with the second contribution plr-120795-98 cc distributing will not be an investment_company under sec_351 and sec_1_351-1 dd parent is not under the jurisdiction of a court in a title_11_or_similar_case under sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor ee distributing will not be a personal_service_corporation under sec_269a the third contribution the taxpayer has made the following representations regarding the third contribution ff no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with the third contribution and no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing that accrued on or after the beginning of the holding_period of distributing for the debt gg the third contribution is not the result of the solicitation by a promoter broker or investment house hh distributing will not retain any rights in the property transferred to distributing in the third contribution ii the adjusted_basis and the fair_market_value of the assets transferred by distributing to distributing in the third contribution will in each instance equal or exceed the sum of any liabilities assumed by distributing plus any liabilities to which the transferred assets are subject jj any liabilities of distributing to be assumed by distributing in the third contribution were incurred in the ordinary course of business and are associated with the assets to be transferred kk there is no indebtedness between distributing and distributing and there will be no indebtedness created in favor of distributing as a result of the third contribution ll the transfers and exchanges in the third contribution will occur under a plan agreed upon before the third contribution in which the rights of the parties are defined mm all exchanges in the third contribution will occur on approximately the same date plr-120795-98 nn there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in the third contribution oo taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of the distributing to be received in the exchange distributing will be in control of distributing under sec_368 until completion of the fifth contribution pp distributing will remain in existence and retain and use the property transferred to it in the third contribution in a trade_or_business qq there is no plan or intention by distributing to dispose_of the property transferred in the third contribution other than in the normal course of business operations rr each of the parties to the third contribution will pay its or his her own expenses if any incurred in connection with the third contribution ss distributing will not be an investment_company under sec_351 and sec_1_351-1 tt distributing is not under the jurisdiction of a court in a title_11_or_similar_case under sec_368 and the stock_or_securities received in the third contribution will not be used to satisfy the indebtedness of such debtor uu distributing will not be a personal_service_corporation under sec_269a vv the basis in the indebtedness transferred in both the second contribution and the third contribution will be equal to its stated face value the fourth contribution and first distribution the taxpayer has made the following representations regarding the fourth contribution and the first distribution ww controlled will not be indebted to distributing after the first distribution xx no part of the consideration distributed by distributing in the first distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing yy the five years of financial information submitted on behalf of distributing plr-120795-98 relative to business a and business b represents the present operations of business a and business b and regarding distributing there have been no substantial operational changes since the date of the last financial statements submitted zz following the first distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees aaa the first distribution will be carried out to facilitate i a controlled stock offering for cash or ii the use of controlled stock as acquisition currency the first distribution is motivated in whole or substantial part by this corporate business_purpose bbb there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of controlled after the first distribution ccc there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc 1996_1_cb_696 ddd there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business eee the total adjusted_basis and the fair_market_value of the assets transferred in the fourth contribution to controlled by distributing each equals or exceeds the sum of any liabilities assumed by controlled plus any liabilities to which the transferred assets are subject fff any liabilities assumed in the fourth contribution and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred ggg no intercorporate debt will exist between distributing and controlled at the time of or after the first distribution hhh immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing plr-120795-98 may have in the controlled stock that is required to be included in income as a result of the first distribution will be included immediately before the first distribution see sec_1_1502-19 iii payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length jjj no two parties to the first distribution are investment companies under sec_368 and iv kkk the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the fifth contribution and second distribution the taxpayer has made the following representations regarding the fifth contribution and second distribution lll controlled will not be indebted to distributing after the second distribution mmm no part of the consideration distributed by distributing in the second distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing nnn the five years of financial information submitted on behalf of distributing relative to business a and business b represents the present operations of business a and business b and regarding distributing there have been no substantial operational changes since the date of the last financial statements submitted ooo immediately after the second distribution at least percent of the fair_market_value of the gross assets of distributing and at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 ppp following the second distribution distributing through controlled and controlled through distributing each will continue the active_conduct of its business independently and with its separate employees plr-120795-98 qqq the second distribution will be carried out to facilitate i a controlled stock offering for cash or ii the use of controlled stock as acquisition currency the second distribution is motivated in whole or substantial part by this corporate business_purpose rrr there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of distributing after the second distribution sss there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc ttt there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the second distribution except in the ordinary course of business uuu the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in the fifth contribution each equals or exceeds the sum of any liabilities assumed by controlled plus any liabilities to which the transferred assets are subject vvv any liabilities assumed in the fifth contribution and any liabilities to which the transferred assets are subject were incurred in the ordinary course of business www no intercorporate debt will exist between distributing and controlled at the time of or after the second distribution xxx immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock that is required to be included in income as a result of the second distribution will be included immediately before the second distribution see sec_1 yyy payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length zzz no two parties to the second distribution are investment companies under plr-120795-98 sec_368 and iv aaaa the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the third distribution the taxpayer has made the following representations regarding the third distribution bbbb controlled will not be indebted to parent after the third distribution cccc no part of the consideration distributed by parent will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of parent dddd the five years of financial information submitted on behalf of distributing relative to business a and business b represents the present operations of business a and business b and regarding distributing there have been no substantial operational changes since the date of the last financial statements submitted eeee immediately after the third distribution at least percent of the fair_market_value of the gross assets of parent will consist of stock in distributing and at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 further at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 ffff following the third distribution parent through distributing and controlled and controlled through distributing each will continue the active_conduct of its business independently and with its separate employees gggg the third distribution will be carried out to facilitate i a controlled stock offering for cash or ii the use of controlled stock as acquisition currency the third distribution is motivated in whole or substantial part by this corporate business_purpose hhhh there is no plan or intention by any shareholder who owns five percent plr-120795-98 or more of the stock of parent and the management of parent to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either parent or controlled after the third distribution iiii there is no plan or intention by either parent or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the third distribution other than through stock purchases meeting the requirements of sec_4 b of rev_proc jjjj there is no plan or intention to liquidate parent or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the third distribution except in the ordinary course of business kkkk no intercorporate debt will exist between parent and controlled at the time of or after the third distribution llll immediately before the third distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account parent may have in the stock of controlled will be included in income immediately before the third distribution see sec_1_1502-19 mmmm payments made in any continuing transactions between parent and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length nnnn no two parties to the third distribution are investment companies under sec_368 and iv oooo the third distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either parent or controlled other representations pppp sufficient type b common_stock will be converted into type a common_stock to insure that more than percent of the value of all shares of controlled will plr-120795-98 be distributed with respect to type a common_stock in the third distribution qqqq after the conversion no foreign_person will own a five percent or greater interest in parent rrrr parent will attach to its timely filed federal_income_tax return for the taxable_year in which the third distribution occurs a statement satisfying the requirements of sec_1_367_e_-1t c iii ssss within one year following the third distribution controlled will issue a significant amount of its stock in either a public offering or an acquisition rulings the first contribution based solely on the information submitted and representations made we rule as follows on the first contribution no gain_or_loss will be recognized by distributing on the first contribution sec_351 no gain_or_loss will be recognized by distributing on the first contribution sec_1032 the basis of each asset received by distributing in the first contribution will equal the basis of that asset in the hands of distributing immediately before the first contribution sec_362 the holding_period of each asset received by distributing in the first contribution will include the period during which distributing held that asset sec_1223 the basis distributing has in the stock of distributing will be increased by the basis distributing has in the assets transferred in the first contribution sec_358 the second contribution based solely on the information submitted and representations made we rule as follows on the second contribution no gain_or_loss will be recognized by parent on the second contribution plr-120795-98 sec_351 no gain_or_loss will be recognized by distributing on the second contribution sec_1032 the basis of each asset received by distributing in the second contribution will equal the basis of that asset in the hands of parent immediately before the second contribution sec_362 the holding_period of each asset received by distributing in the second contribution will include the period during which parent held that asset sec_1223 the basis parent has in the stock of distributing will be increased by the basis parent has in the assets transferred in the second contribution sec_358 the third contribution based solely on the information submitted and representations made we rule as follows on the third contribution no gain_or_loss will be recognized by distributing on the third contribution sec_351 no gain_or_loss will be recognized by distributing on either the second contribution or the third contribution sec_1032 sec_108 and sec_108 the basis distributing has in the stock of distributing will be increased by the basis distributing has in the assets transferred in the third contribution sec_358 the fourth contribution and first distribution based solely on the information submitted and representations made we rule as follows on the fourth contribution and the first distribution the fourth contribution followed by the first distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the fourth contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the fourth contribution sec_1032 plr-120795-98 the basis of each asset received by controlled in the fourth contribution will equal the basis of that asset in the hands of distributing immediately before the fourth contribution sec_362 the holding_period of each asset received by controlled in the fourth contribution will include the period during which distributing held that asset before the fourth contribution sec_1223 no gain_or_loss will be recognized by distributing on the first distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on receipt of the controlled stock in the first distribution sec_355 the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock on which the first distribution is made provided the distributing stock is held as a capital_asset on the date of the first distribution sec_1223 the earnings_and_profits of distributing will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 provided the fourth contribution qualifies under sec_351 distributing need not include the sec_1248 amount with respect to its transfer of sub to controlled in the fourth contribution sec_1_367_b_-4 the fifth contribution and second distribution based solely on the information submitted and representations made we rule as follows on the fifth contribution and the second distribution the fifth contribution followed by the second distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the fifth contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the fifth contribution sec_1032 the basis of each asset received by controlled in the fifth contribution will equal the basis of that asset in the hands of distributing immediately before the plr-120795-98 fifth contribution sec_362 the holding_period of each asset received by controlled in the fifth contribution will include the period during which distributing held that asset before the fifth contribution sec_1223 no gain_or_loss will be recognized by distributing on the second distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on receipt of the controlled stock in the second distribution sec_355 the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock on which the second distribution is made provided the distributing stock is held as a capital_asset on the date of the second distribution sec_1223 the earnings_and_profits of distributing will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 the third distribution based solely on the information submitted and representations made we rule as follows on the third distribution no gain_or_loss will be recognized by parent on the third distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent’s shareholders on the third distribution sec_355 the holding_period of the controlled stock received by each parent shareholder will include the period during which the shareholder held the parent stock on which the third distribution is made provided the parent stock is held as a capital_asset on the date of the third distribution sec_1223 the aggregate basis of the type c common_stock and the type a common_stock in the hands of a parent shareholder will equal the aggregate basis of the type a common_stock held immediately before the third distribution by that shareholder allocated between the type c common_stock and the type a common_stock in proportion to the relative fair_market_value of each on the date of the third distribution in accordance with sec_1_358-2 sec_358 plr-120795-98 the aggregate basis of the type d common_stock and the type b common_stock in the hands of a parent shareholder will equal the aggregate basis of the type b common_stock held immediately before the third distribution by that shareholder allocated between the type d common_stock and the type b common_stock in proportion to the relative fair_market_value of each on the date of the third distribution in accordance with sec_1_358-2 sec_358 the earnings_and_profits of parent and controlled will be allocated as provided in sec_312 sec_1_312-10 and sec_1_1502-33 provided that i parent satisfies the requirements of sec_1_367_e_-1t c i of the temporary regulations and the reporting requirement described in sec_1 e - 1t c iii and ii parent does not know or have reason to know that any shareholder of parent who is not a qualified u_s_person as defined in sec_1_367_e_-1t b i is a five_percent_shareholder as described in sec_1_367_e_-1t c ii no gain will be recognized by parent under sec_367 with respect to the third distribution caveats we express no opinion about the tax treatment of the transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular no opinion is expressed regarding the tax consequences of the purchase described above in step iv or the conversion described above in step x the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request this office has not verified any of the material submitted in support of the request for a ruling verification of that information may be required as part of the audit process temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances procedural matters plr-120795-98 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction must attach a copy of this letter to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction is completed pursuant to a power_of_attorney on file in this office we are forwarding a copy of this letter to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technical reviewer branch
